 Case 1:21-cr-10023-CBK Document 26 Filed 06/17/21 Page 1 of 2 PageID #: 313

                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            NORTHERN DIVISION

  IN RE CONTEMPT SANCTIONS
  AGAINT JOHN KILGALLON, Chief of             CASE NO. 21-CR-10023
  Staff for the United States Marshals
  Service, DENIEL C. MOSTELLER,               NOTICE OF RECUSAL
  United States Marshal for the District
  of South Dakota, and STEPHEN
  HOUGHTALING, Chief Deputy United
  States Marshal for the District of
  South Dakota, individually and in their
  official capacities,

                      Defendants.


      Dennis R. Holmes, Acting United States Attorney for the District of South

Dakota, notifies and informs the Court that Bradley Weinsheimer, Associate

Deputy Attorney General, has recused the entire United States Attorney’s Office

for the District of South Dakota from the investigation and potential prosecution

ordered to be conducted by this Court in its Order of June 15, 2021 based upon

existing conflicts of interest and the appearance of conflicts of interest pertaining

to the matter.

      The matter has been assigned to the Department of Justice, Criminal

Division, Public Integrity Section, pursuant to 28 U.S.C § 515. Attorneys from

the Public Integrity Section will file the response of the United States to the Order

of June 15, 2021.
Case 1:21-cr-10023-CBK Document 26 Filed 06/17/21 Page 2 of 2 PageID #: 314

    Dated this 17th day of June, 2021.

                                         DENNIS R. HOLMES
                                         Acting United States Attorney

                                         /s/ Dennis R. Holmes
                                         Dennis R. Holmes
                                         Acting United States Attorney
                                         PO Box 2638
                                         325 1st Ave, Suite 300
                                         Sioux Falls, South Dakota 57101
                                         Telephone: (605) 330-4400
                                         E-mail: Dennis.Holmes@usdoj.gov




                                    2
